Illinois Official Reports

                                Appellate Court



                   People v. Campbell, 2015 IL App (1st) 131196



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            WALTER CAMPBELL, Defendant-Appellant.



District & No.     First District, First Division
                   Docket No. 1-13-1196



Filed              July 27, 2015
Rehearing denied   August 21, 2015


Decision Under     Appeal from the Circuit Court of Cook County, No. 05-CR-8217; the
Review             Hon. Timothy Joseph Joyce, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Caroline E. Bourland, all
Appeal             of State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Jon
                   Walters, and Nancy Colletti, Assistant State’s Attorneys, of counsel),
                   for the People.



Panel              JUSTICE HARRIS delivered the judgment of the court, with opinion.
                   Presiding Justice Delort and Justice Connors concurred in the
                   judgment and opinion.
                                             OPINION

¶1        Defendant, Walter Campbell, appeals his conviction of first degree murder after a jury
     trial and his sentence of natural life in prison. On appeal, defendant contends his conviction
     must be reversed because (1) the jury improperly received the entire grand jury testimony of
     witness Chanarra Gunn which contained matters not brought up during the trial, violating his
     constitutional right of confrontation; (2) the State elicited a hearsay statement from a witness
     identifying defendant as the shooter when the witness herself could not identify defendant in
     court or in a lineup; and (3) his trial counsel was ineffective in failing to present an alibi
     defense, failing to present other witnesses who could have supported the defense, and failing
     to rehabilitate a defense witness with a prior consistent statement. For the following reasons,
     we affirm.

¶2                                         JURISDICTION
¶3       The trial court sentenced defendant on March 1, 2013. The trial court denied defendant’s
     motion to reconsider sentence on March 26, 2013, and he filed a notice of appeal that same
     day. Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois
     Constitution and Illinois Supreme Court Rules 603 and 606, governing appeals from a final
     judgment of conviction in a criminal case entered below. Ill. Const. 1970, art. VI, § 6; Ill. S.
     Ct. R. 603 (eff. Oct. 1, 2010); R. 606 (eff. Mar. 20, 2009).

¶4                                          BACKGROUND
¶5       Defendant’s conviction arose from a shooting that occurred on May 7, 2003, at 6959
     Dante Avenue in Chicago, Illinois, resulting in the death of Kevin Hoard, Jr. At trial, Judith
     Rodgers testified that in the early evening of May 7, 2003, she was standing by her car at
     69th Street and Dante Avenue when she observed four young men walk past her on the other
     side of her car. The tallest one had a gun in his hand. They walked into the middle of the
     street and the tall man and another started shooting south toward 70th Street and Dante
     Avenue. She could not see the target of the shooting. After about 10 shots were fired, the
     group ran past 69th Street into an alley. Rodgers then drove to 70th Street and Dante Avenue
     where she saw the victim on the ground. He had been shot in the head.
¶6       Within five minutes, Rodgers spoke with officers at the scene and provided a description
     of the offenders. She described two of the shooters as around five feet six inches tall, and the
     other two as about five feet four inches tall. When shown photographs six days later, Rodgers
     identified the tallest man with the gun. However, she was unable to identify anyone in a
     lineup the following day because “either the hair was different or he was bald, and I didn’t
     want to identify an innocent person. I couldn’t recognize him.” Rodgers also testified, over
     defense counsel’s objection, that she later learned the person she identified in the photograph
     was Walter Campbell.
¶7       Chanarra Gunn testified that at the time of the shooting she was 14 years old. That
     evening, she and her sister, Tianna Clark, were on the front porch of a row house at 6959
     South Dante Avenue with Tira Brown, Anthony (“Ant”) Lofton, Daryl (“Man Man”)
     Hamilton, and the victim Kevin (“Boo”) Hoard. Gunn heard more than 10 gunshots and she
     ran to the side of a wall in front of the house. The victim pushed her sister down and then fell


                                                -2-
       to the ground. When the shooting stopped, Gunn saw three or four boys wearing black
       hoodies run down the alley on Dante Avenue.
¶8         At trial, when asked whether she recognized two of the boys, Gunn responded, “I really
       didn’t.” Gunn acknowledged that she spoke to the police five days after the shooting and she
       told them that she recognized two of the boys, one of them being defendant. Gunn was
       familiar with defendant because he lived across the street from her. She also gave that
       information to an assistant State’s Attorney. In photo arrays, Gunn identified defendant and
       Keon Corley as two of the shooters and she gave a handwritten statement to that effect. In her
       statement, Gunn said that after she heard the gunshots, she saw Corley and defendant
       standing in the street and defendant was shooting a gun in her direction.
¶9         Gunn also testified before a grand jury in 2005. At trial, she acknowledged that she had
       spoken to the grand jury. Gunn stated that she did not remember telling the grand jury that
       she saw five or six guys in black hoodies carrying guns, and that she recognized defendant,
       Corley, and another person she identified as “Mark.” She also did not recall telling the grand
       jury that no threats or promises were made to her in exchange for her testimony. Gunn stated
       that she had been under the influence of marijuana at the time of the shooting, and admitted
       that she first told the assistant State’s Attorney of this fact two days prior to trial.
¶ 10       On cross-examination, Gunn testified that she identified defendant to police because she
       had been told that information by others. She stated that she did not see the faces of the
       shooters because they were wearing black hoodies. She could not recall whether she was
       under the influence of marijuana during the shooting, but stated she was “high” when she
       gave her statement to police. She acknowledged that her initials and signatures appear on the
       statement.
¶ 11       Tina Brown testified that on May 7, 2003, she was on the front porch of 6959 South
       Dante Avenue with Gunn, the victim, and others when she heard gunshots. It was early
       evening and although it was not sunny, it was still bright outside. She turned in the direction
       of the gunfire and saw “[s]ome boys standing at the end of the alley.” Brown stated that she
       saw three boys and recognized two of them, defendant and Corley. She knew them “from
       around the neighborhood.” Defendant and Corley “had guns aimed our way in our direction.”
       The following day Brown went to the police station and named defendant as one of the
       shooters. Brown returned to the police station the next day and police officers showed her an
       array of photographs. After viewing the photos, Brown identified defendant and Corley as
       the shooters. Brown also identified defendant in court. On cross-examination, Brown stated
       that defendant had an altercation with either her brother or sister. She stated it was a “one day
       thing” and not a continuous problem. On redirect examination, Brown stated that she
       “clearly” saw defendant fire a gun.
¶ 12       Illinois State Police firearms examiner Fred Tomasek examined the firearms evidence
       recovered from the scene and from the victim. Both .40 caliber cartridge cases and 9
       millimeter Luger cartridge cases were recovered, as well as .22 fired cartridge cases. One
       fired bullet was retrieved from the victim. Tomasek concluded that three or four guns were
       used based on the recovered cartridge cases and the fired bullet.
¶ 13       After the State rested, defendant moved to preclude admission of his prior murder
       conviction should he testify. After weighing the probative value of the evidence against its
       prejudicial effect, the trial court found that “the nature of the offense is such substantial


                                                   -3-
       probative value for impeachment purposes that [it] outweighs the potential prejudicial
       effect.” It denied defendant’s motion and defendant elected not to testify.
¶ 14       Defendant pursued an alibi defense and moved to call his mother and his brother as
       witnesses. The State objected because defendant did not file an alibi defense or list his
       mother, Kathy Campbell, as a potential witness. Ms. Campbell had been present in the
       courtroom during the first day of trial despite an order excluding witnesses. Defense counsel
       explained that he did not give notice of an alibi defense because he had a bias against family
       alibis and did not clarify the issue with defendant. The trial court allowed the alibi testimony
       over the State’s objection, finding that defense counsel did not blatantly withhold giving
       notice of the alibi defense.
¶ 15       Ms. Campbell testified that on May 7, 2003, defendant picked her up at work around 2
       p.m. and they drove home to 7336 South Kingston Avenue. After arriving home, defendant
       went to the basement and when her younger son, Willie, came home from school, he joined
       defendant in the basement to play video games. Ms. Campbell recalled doing laundry in the
       basement that day. Although she did not see him at all times that day, Ms. Campbell knew
       that defendant stayed in the basement except for a period of time between 5-6 p.m. when he
       came up to smoke marijuana on the back porch. When she went upstairs around 10 p.m.,
       defendant was still in the basement. On cross-examination, Ms. Campbell was asked, “Now,
       you love Walter?” to which she responded, “Yes.” She also acknowledged that she was in
       court the day before and watched the witnesses testify.
¶ 16       Willie Campbell, defendant’s brother, testified that after arriving home from school on
       May 7, 2003, around 3:30 p.m., he played video games with defendant in the basement. He
       stated that between 6:30 p.m. to 7 p.m., they ate chicken in the kitchen and then defendant
       went on the balcony to smoke marijuana. Willie returned to the basement and about five
       minutes later, defendant joined him and they played video games until 9 p.m. when Willie
       went to bed. On cross-examination, Willie acknowledged that he spoke to his mother after
       she testified about the case and she told him what had happened in court. When asked
       whether he loved defendant “very much,” Willie answered, “Yeah.”
¶ 17       After presentation of the evidence, defense counsel objected to sending the jury a
       redacted version of Gunn’s 2005 grand jury testimony. Defense counsel argued that the
       redacted copy was “confusing,” and “the jury is going to wonder what else is there.” The
       State responded that it sought to redact the testimony so “that only what would go back is
       what would be used as substantive evidence under 115-10.1. We also suggested to counsel if
       he wants the entire transcript to go back, we can do that, too.” Defense counsel responded, “I
       don’t want any of it to go back.” The trial court determined that under the statute, the entire
       transcript could go back to the jury because “her testimony in this courtroom is wholly
       inconsistent with what she said in the written statement and what she said in the Grand Jury
       transcript.” The trial court believed a redacted transcript would be more prejudicial because
       jurors could be “speculating about what it was that [Gunn] may have said that is being taken
       out of their purview.” It overruled defense counsel’s objection.
¶ 18       The grand jury transcript contained the following exchange between Gunn and the
       assistant State’s Attorney:
                    “Q. How did you know these people?
                    A. Because they live on my block. They hang out on my block on 67th and
               Blackstone.

                                                  -4-
                    Q. Now, on your block what street gang hangs over there?
                    A. The GDs, Gangster Disciples.
                    Q. Ant and Man Man, were they in any street gang?
                    A. They were Four Corner Hustlers.
                    Q. What was the situation between the Four Corner Hustlers and the Gangster
                Disciples?
                    A. I guess they was into it because when [defendant’s] brother got–upon
                [defendant’s] brother being shot and killed.
                    Q. [Defendant’s] brother was killed?
                    A. Yes.
                    Q. Was he also a Gangster Disciple?
                    A. Yes.
                    Q. When you say they were at it, do you mean they were at war?
                    A. Yes, because they used to come–because I hang on 69th and Dorchester where
                Dante and Park, and they used to come over. People just–they used to shoot all the
                time.
                    Q. Was [the victim] in any street gang?
                    A. No.”
¶ 19        The jury found defendant guilty of two counts of first degree murder, and the trial court
       merged the convictions into the single offense of intentional or knowing murder while armed
       with a firearm. Defendant filed a pro se motion for a new trial which alleged that his trial
       counsel was ineffective. Defendant requested a new attorney for posttrial motions and his
       counsel moved to withdraw. The trial court held a hearing pursuant to People v. Krankel, 102
Ill. 2d 181 (1984), to address defendant’s allegations that defense counsel (1) erred in not
       submitting the alibi defense before trial; and (2) failed to interview Robert Coker and Tenisha
       Coleman as potential witnesses. The notarized affidavit of Coker stated that he was near 68th
       Street and Dante Avenue on May 7, 2003, when he noticed four men walking south. They
       were wearing hoodies and he looked at their faces to see if he recognized any of them. Coker
       stated that although it was “hard to tell” because the hoodies partially covered their faces, he
       did not recognize defendant or Corley as one of the men. He kept walking and heard
       gunshots. He turned and saw the four men shooting at people near some rowhouses. A
       notarized letter from Coleman states that on May 7, 2013, around 7 p.m., she heard gunshots
       on her way to her aunt’s house. She did not observe the shooting. The men involved wore
       masks and/or hoodies making it impossible for her to identify defendant or Corley.
¶ 20        The trial court rejected defendant’s arguments. It found that defendant was not prejudiced
       by defense counsel’s failure to submit an alibi defense prior to trial because he was allowed
       to present the alibi testimony at trial. As to whether defense counsel was ineffective for
       failing to present Coker and Coleman as witnesses, the trial court noted that defendant was
       not prejudiced because neither one definitively excluded defendant as the shooter. The trial
       court also denied defendant’s request for a new attorney and for a new trial.
¶ 21        At the sentencing hearing, the state established that defendant had been convicted of first
       degree murder, and two counts of attempted murder, in 2008. The trial court sentenced
       defendant to natural life imprisonment, to run concurrently with his sentence in his previous


                                                  -5-
       murder conviction. Defendant filed a motion to reconsider the sentence which the trial court
       denied. Defendant filed this timely appeal.

¶ 22                                             ANALYSIS
¶ 23        Defendant contends that the trial court erred in sending the entire grand jury testimony of
       witness Chanarra Gunn back with the jury for deliberations, where it contained matters not
       brought up during the trial. The State argues that defendant acquiesced to the decision and
       therefore cannot complain of error on appeal. See People v. Greenwood, 2012 IL App (1st)
100566, ¶ 35 (a defendant who procures, invites, or acquiesces to the admission of evidence,
       even if the evidence is improper, cannot complain of the admission on appeal). Although
       defense counsel initially objected only to the redacted version of the testimony going back
       with the jury, when the State suggested that the entire transcript could go to the jury counsel
       responded, “I don’t want any of it to go back.” Defense counsel did not invite this error.
¶ 24        We note that defendant forfeited this issue for review when he failed to include it in a
       posttrial motion. See People v. Enoch, 122 Ill. 2d 176, 186 (1988) (to preserve an issue for
       review a party must object at trial and raise the issue in a posttrial motion). However,
       defendant asks that this court consider his argument as plain error. The plain error doctrine
       allows a reviewing court to address unpreserved errors when (1) the evidence is so closely
       balanced that the error alone threatens to tip the scales of justice against defendant, or (2) the
       error is so serious that it affects the fairness of defendant’s trial and challenges the integrity
       of the judicial process. People v. Herron, 215 Ill. 2d 167, 178-79 (2005). First we must
       determine whether any error occurred. People v. Thompson, 238 Ill. 2d 598, 613 (2010).
¶ 25        The trial court admitted Gunn’s entire grand jury testimony as substantive evidence
       pursuant to section 115-10.1 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS
       5/115-10.1 (West 2006)). Section 115-10.1 provides for the admission of prior inconsistent
       statements made by a witness in all criminal cases if (a) the statement is inconsistent with the
       witness’s testimony at the trial, (b) the witness is subject to cross-examination about the
       statement, and (c) the statement “was made under oath at a trial, hearing, or other
       proceeding.” Id. Whether a prior inconsistent statement is admissible under section 115-10.1
       is a determination within the sound discretion of the trial court, and a reviewing court will
       not disturb the trial court’s decision absent an abuse of discretion. People v. Flores, 128 Ill.
2d 66, 87-88 (1989). The trial court abuses its discretion if its determination is arbitrary,
       fanciful, unreasonable, or when no reasonable person would take the same view. People v.
       Illgen, 145 Ill. 2d 353, 364 (1991).
¶ 26        Defendant acknowledges that the trial court properly admitted Gunn’s prior inconsistent
       statements pursuant to section 115-10.1. He argues, however, that by admitting her entire
       grand jury testimony the trial court erroneously allowed evidence of motive, gang
       membership, and other crimes, issues Gunn had not testified about at trial. Specifically,
       defendant objects to the portion of the grand jury testimony where Gunn was questioned
       about the gang affiliations of people who hung around the neighborhood, the other shootings
       that have occurred there, and the fact that defendant’s brother, who was a member of a gang,
       had been killed in a prior shooting.
¶ 27        We agree that the trial court erred in admitting this testimony. In People v. Redd, 135 Ill.
2d 252, 313-14 (1990), our supreme court determined that “[i]f a prior inconsistent statement
       is to be admitted in Illinois in a criminal trial as substantive evidence against a defendant, the

                                                   -6-
       statement must meet the requirements set out by the General Assembly in section 115-10.1.
       If the prior statement fails to meet these requirements, it is not admissible as substantive
       evidence.” Section 115-10.1 provides that such a statement is admissible if it is inconsistent
       with the witness’s testimony at trial. The term “inconsistent” is not confined to “direct
       contradictions but ‘may be found in evasive answers, *** silence, or changes in position.’
       [Citations.]” Flores, 128 Ill. 2d at 87. However, according to the clear language of the
       statute, the witness must have given testimony on the issue at trial. Gunn was not questioned
       about, nor did she offer testimony on, these issues during the trial. Since this testimony does
       not meet the requirements of section 115-10.1, the trial court abused its discretion in
       admitting it as substantive evidence. Redd, 135 Ill. 2d at 313-14.
¶ 28       Although the admission of this testimony was erroneous, it was harmless error. Courts
       have recognized that there exists a strong presumption against street gangs in the minds of
       people. People v. Smith, 141 Ill. 2d 40, 58 (1990). However, the trial court’s erroneous
       admission of gang-related evidence does not automatically require reversal. People v. Easley,
       148 Ill. 2d 281, 330 (1992). “Error in the admission of evidence is harmless when the
       competent evidence in the record establishes a defendant’s guilt beyond a reasonable doubt
       and it can be concluded that a retrial without the erroneous evidence would produce the same
       result.” People v. Negron, 297 Ill. App. 3d 519, 536 (1998).
¶ 29       Brown testified that at the time of the shooting, it was still bright outside. When she heard
       gunshots she turned in the direction of the gunfire and saw three boys. She recognized two of
       them as defendant and Corley whom she knew “from around the neighborhood.” She stated
       that defendant and Corley “had guns aimed our way in our direction.” The following day
       Brown went to the police station and named defendant as one of the shooters. Brown
       returned to the police station the next day and police officers showed her an array of
       photographs. After viewing the photos, Brown identified defendant and Corley as the
       shooters. Brown also identified defendant in court. Brown stated that she “clearly” saw
       defendant fire a gun. The jury found Brown to be a credible witness. “The testimony of one
       witness if credible and positive is sufficient to convict, even if contradicted by the accused.”
       People v. Williams, 252 Ill. App. 3d 1050, 1060 (1993).
¶ 30       Furthermore, the physical evidence retrieved at the scene corroborated the testimony of
       the State’s witnesses. Rodgers, Brown and Gunn testified that they observed from three to
       five men in black hoodies, and that more than one in the group had a gun. Firearms examiner
       Tomasek testified that the firearms evidence recovered from the scene and from the victim
       included .40 caliber cartridge cases, 9 millimeter Luger cartridge cases, and .22 fired
       cartridge cases. He concluded that three or four guns were used based on the recovered
       cartridge cases and the fired bullet. All three witnesses gave similar descriptions of how the
       shooting occurred, ending with the group of shooters running into an alley. In light of this
       strong evidence, the result of defendant’s trial would not have been different even absent the
       improperly admitted evidence. See Negron, 297 Ill. App. 3d at 536.
¶ 31       Defendant disagrees, arguing that he was prejudiced by the admission of the evidence
       referenced above. However, the cases he relies on as support, including People v. Radovick,
       275 Ill. App. 3d 809 (1995), and People v. Long, 316 Ill. App. 3d 919 (2000), are
       distinguishable. In Radovick, the trial court erroneously allowed grand jury testimony
       implicating the defendant of other murders, which this court deemed “extremely prejudicial”
       in a murder trial and which “had no probative value whatsoever to the issues before the

                                                   -7-
       court.” Radovick, 275 Ill. App. 3d at 821. In Long, the erroneous admission of an arrest
       report was “clearly prejudicial” because the jury was wavering between crediting the
       defendant’s testimony and crediting that of the State’s witnesses, and the report served to
       reinforce the State’s witness testimony at trial. Long, 316 Ill. App. 3d at 928. Here, Gunn’s
       grand jury testimony did not implicate defendant in other crimes, nor did it reinforce the
       weak testimony of a State’s witness. Furthermore, although the challenged testimony
       referenced gangs, the State never referred to it in presenting its case, nor did it mention gangs
       in its closing argument. As discussed above, in light of Brown’s positive identification
       testimony and the corroborating physical and testimonial evidence, defendant was not
       prejudiced by the admission of this testimony. Since we find no prejudice, defendant’s claim
       of ineffective assistance of counsel for allowing this evidence to go the jury also fails. See
       People v. Easley, 192 Ill. 2d 307, 317-18 (2000).
¶ 32       Defendant also argues that the admission of Gunn’s entire grand jury testimony violated
       his constitutional right to confrontation, as well as section 115-10.1’s requirement that the
       witness be subject to cross-examination concerning her statement. Admission of a declarant’s
       out-of-court statements does not violate the confrontation clause if the declarant testifies as a
       witness and is subject to full and effective cross-examination. Flores, 128 Ill. 2d at 88 (citing
       Delaware v. Fensterer, 474 U.S. 15, 20 (1985)). The confrontation clause guarantees an
       opportunity for effective cross-examination, not cross-examination that is effective in
       whatever manner or extent a defendant wishes. People v. Hampton, 387 Ill. App. 3d 206, 214
       (2008).
¶ 33       In Flores, the witness recalled testifying before a grand jury but could not remember the
       substance of his testimony. Id. at 78-79. The witness acknowledged that the grand jury
       transcript contained an accurate description of his testimony. Id. The defendant argued that
       the witness’s memory loss as to the content of his testimony denied the defendant his rights
       under the confrontation clause. Id. at 88. Our supreme court determined that a gap in a
       witness’s recollection of the content of his prior statement “does not necessarily preclude an
       opportunity for effective cross-examination.” Id. at 88. Citing to the United Supreme Court
       case of United States v. Owens, 484 U.S. 554, 561-62 (1988), the court in Flores reasoned
       that a witness is subject to cross-examination when he is put on the stand, under oath, and
       willingly responds to questions. Flores, 128 Ill. 2d at 90. Although the witness could not
       remember the substance of his testimony before the grand jury, he willingly answered
       questions, under oath, on the witness stand. Our supreme court found that the witness was
       sufficiently subjected to cross-examination. Id.
¶ 34       In Redd, however, our supreme court made clear that the “ ‘mere fact’ ” a witness was
       present and “sat ‘still long enough for questions to be put’ to him” was not effective
       cross-examination within the meaning of section 115-10.1(b). Redd, 135 Ill. 2d at 312
       (quoting United States v. DiCaro, 722 F.2d 1314, 1323 (7th Cir. 1985)). In Redd, the witness
       took the stand but did not acknowledge his prior grand jury testimony and refused to respond
       willingly to questions put to him. Id. The court found that the witness was not subject to
       cross-examination within the meaning of section 115-10.1(b) because the witness could not
       defend or explain the inconsistencies in his testimony, “ ‘thus opening himself to full
       cross-examination at trial as to both stories.’ ” Id. (quoting California v. Green, 399 U.S.
149, 164 (1970)).



                                                   -8-
¶ 35        Here, Gunn acknowledged that she spoke to the grand jury although at the time of trial
       she did not remember much of the substance of her prior testimony. Attorneys from both
       sides had an opportunity to question her at the trial about her prior inconsistent testimony.
       Gunn responded that she had been under the influence of marijuana at the time of the
       shooting and stated that she identified defendant to police because she had been told that
       information by others. She stated that she actually did not see the faces of the shooters
       because they were wearing black hoodies. She also stated she was “high” when she gave her
       statement to police and acknowledged that her initials and signatures appear on the statement.
       At defendant’s trial Gunn was on the stand, under oath, and she willingly responded to
       questions. As such, she was subjected to cross-examination within the meaning of section
       115-10.1(b) and the confrontation clause. Flores, 128 Ill. 2d at 90. See also People v.
       Wheatley, 187 Ill. App. 3d 371, 381 (1989) (witness who answered that he did not remember
       but willingly responded to every question was subject to proper cross-examination); People
       v. Watkins, 368 Ill. App. 3d 927, 931 (2006) (witnesses who responded “ ‘I don’t recall,’ ”
       “ ‘I don’t remember,’ ” or “ ‘I can’t remember’ ” to virtually every question asked were
       sufficiently cross-examined when defense counsel inquired about their ability to recall the
       circumstances of the crime).
¶ 36        Defendant next argues that the State improperly elicited a hearsay statement from a
       witness identifying defendant as the shooter to overcome that witness’s inability to identify
       defendant at trial. Witness Rodgers testified that she saw the shooting and within five
       minutes, she provided officers with a description of the offenders. She identified the tallest
       man with the gun after viewing a photo array. However, she was unable to identify anyone in
       a lineup because “either the hair was different or he was bald, and I didn’t want to identify an
       innocent person. I couldn’t recognize him.” Rodgers also testified, over defense counsel’s
       objection, that she later learned that the name of the person she identified in the photograph
       was Walter Campbell. The State responds that defendant has forfeited this issue because he
       failed to include it in his posttrial motion. Alternatively, the State argues that although the
       trial court erred in permitting this testimony, the error did not prejudice defendant in light of
       the other strong identification evidence against him.
¶ 37        A reviewing court may address unpreserved error as plain error. Herron, 215 Ill. 2d at
       178-79. However, the admission of hearsay identification testimony amounts to plain error
       “only where it serves as a substitute for courtroom identification or is used to strengthen and
       corroborate a weak identification.” People v. Hughes, 259 Ill. App. 3d 172, 178-79 (1994).
       Furthermore, the improper admission of hearsay evidence is harmless error where it is
       “merely cumulative or is supported by a positive identification and other corroborative
       circumstances.” People v. Prince, 362 Ill. App. 3d 762, 776 (2005). In light of Brown’s
       positive identification testimony, coupled with corroborating physical evidence and
       testimonial evidence from the other witnesses, the erroneous admission of this testimony was
       harmless and does not constitute plain error. Accordingly, defendant’s claim of ineffective
       assistance of counsel for not properly preserving the issue also fails. See Easley, 192 Ill. 2d at
       317-18.
¶ 38        Defendant argues that his trial counsel provided ineffective assistance in failing to present
       an alibi defense, failing to present other witnesses who could have supported the defense, and
       failing to rehabilitate an alibi witness. Ineffective assistance of counsel claims are reviewed
       pursuant to the standards set forth in Strickland v. Washington, 466 U.S. 668 (1984), and


                                                   -9-
       adopted by our supreme court in People v. Albanese, 104 Ill. 2d 504 (1984). In order to prove
       ineffective assistance, defendant must show that his counsel’s performance was deficient and
       that he was prejudiced by counsel’s deficient performance. Failure to demonstrate prejudice
       defeats defendant’s claim of ineffective assistance of counsel. People v. Coleman, 183 Ill. 2d
366, 397-98 (1998).
¶ 39        As the trial court noted, although defense counsel did not formally present an alibi
       defense, he was allowed to present defendant’s mother and brother as witnesses who testified
       that defendant was at home when the shooting occurred. Since the alibi testimony was
       presented at trial, defendant was not prejudiced by counsel’s omission and his claim of
       ineffective assistance must fail. See id. Defendant also contends that his counsel was
       ineffective for failing to present witnesses Coker and Coleman, whose testimony would have
       supported his defense. However, as the trial court noted, neither witness definitively testified
       that defendant was not the shooter. We do not see how this evidence would have helped
       defendant’s case in light of Brown’s strong identification testimony and other corroborating
       evidence, as discussed above.
¶ 40        As for defendant’s contention that his counsel provided ineffective assistance when he
       failed to rehabilitate his mother with a prior consistent statement, this allegation involves
       matters contained outside of the record. Specifically, defendant argues that counsel should
       have introduced a police report made nine years prior to trial which mirrors Kathy
       Campbell’s testimony in court. “As a general rule, where a defendant’s ineffective assistance
       of counsel claim requires consideration of matters not included in the record on appeal, a
       postconviction relief proceeding is better suited to resolve that claim and the appellate court
       may properly decline to adjudicate the defendant’s claim on direct appeal.” People v.
       Phillips, 383 Ill. App. 3d 521, 544 (2008). See also People v. Durgan, 346 Ill. App. 3d 1121,
       1143 (2004). Without knowing the contents of the report, we cannot determine whether
       counsel’s failure to present the report as substantive evidence deprived defendant of effective
       assistance. Since defendant’s claim of ineffective assistance of counsel requires consideration
       of matters not contained in the record, we decline to address it on direct appeal. Phillips, 383
Ill. App. 3d at 544; Durgan, 346 Ill. App. 3d at 1143.
¶ 41        For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 42      Affirmed.




                                                  - 10 -